DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 1/11/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 1/11/2021 and 2/4/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claims 18-20 are objected to because of the following informalities:  There are two Claim 18’s.  The second one should be Claim 19, and the claims 18-20 should be renumbered as Claims 19-21.
Appropriate correction is required.

Allowable Subject Matter
Claims 3-4, 12-13, and the renumbered 20 (currently numbered as 19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of US PAT 10,891,950. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the US PAT 10,891,950.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the US PAT and instant application.  

Instant application: 17/146,256
US PAT 10,891,950
(Claims 1 and 4)
1. A method for predicting a next action in a conversation system comprising:


obtaining, by a processor, information from conversation logs and a conversation design;

creating, by the processor, a dialog graph based on the conversation design;

determining weights for edges in the dialog graph based on the information from the conversation logs and 









adding user input and external context information to an edge attributes set;







analyzing an unrecognized user input and predicting a next action based on dialog nodes in the dialog graph and historical paths; and

generating a guiding conversation response based on the predicted next action.
1. A method for predicting a next action in a conversation system comprising:


obtaining, by a processor, information from conversation logs and a conversation design;

creating, by the processor, a dialog graph based on the conversation design;

determining weights for edges in the dialog graph based on the information from the conversation logs;

(4. The method of claim 3, wherein determining weights for the edges comprises:
analyzing the conversation logs;
calculating transition probabilities among dialog nodes of the dialog graph;
weighting the edges based on the transition probabilities; and

adding user input and external context information to an edge attributes set.)



detecting an unrecognized user input in the conversation system;


analyzing the unrecognized user input and predicting a next action based on dialog nodes in the dialog graph and historical paths;


generating a guiding conversation response based on the predicted next action; and


improving the conversation design upon non-acceptance of the guiding conversation response based on analyzing historical records including exception records, issue records and prediction results, updating dialog nodes and conversation transition logics based on the historical records, and updating the dialog graph based on the updated dialog nodes and transition logics.


Other independent claims 10 and 18 are also similar to the independent claims 8 and 15 of the US PAT.
With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the US PAT or are found within the scope of the independent claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LISON (Lison P. Multi-policy dialogue management. In Proceedings of the SIGDIAL 2011 Conference 2011 Jun (pp. 294-300).), and further in view of ALEKSIC (US 2017/0270929 A1).

REGARDING CLAIM 1, LISON discloses a method for predicting a next action in a conversation system comprising: 
obtaining, by a processor (LISON Pg. 294 1st Col – “a service robot”), information [from conversation logs] (LISON Pg. 294 2nd Col – “Decision-theoretic approaches such as MDPs and POMDPs rely on an estimated action-value function which is to be maximised: π(s) = arg maxa Q(s, a). The utility function Q(s, a) can be either learned from experience or provided by the system designer.”) and a conversation design (LISON Pg. 296 2nd Col – “With such abstract actions, the system designer can define a hierarchical structure of policies as illustrated in Figure 1.”); 
creating, by the processor, a dialog graph based on the conversation design (LISON Fig. 1 – “Graphical illustration of a hierarchical policy structure. …”; Fig. 3 – “Hierarchical structure of two policies.”; Fig. 4 –“Finite-state controller for the top policy”; Pg. 296 2nd Col – “With such abstract actions, the system designer can define a hierarchical structure of policies as illustrated in Figure 1.); 
determining weights for edges in the dialog graph (LISON Pg. 295 2nd Col – “Action update is formally defined as a function ACT-UPDATE : S × A -> S. Finite-state and information-state approaches typically have no explicit account of action update. In (PO)MDPs approaches, the action update function is computed with the transition function of the model.”; Pg. 296 1st Col – “To compute the activation values, we define the two following functions associated with each policy:1. LIKELIHOODi(s, o) : S × O -> [0, 1] computes the likelihood of the observation o if the policy i is active and currently in state s. It is therefore an estimate of the probability P(o|ɸi, s). 2. ACTIVATIONi(s) : S -> [0, 1] is used to determine the probability of policy i being active at
a given state s. In other words, it provides an estimate for the probability P(ɸi|s). … For a finite-state controller, we realise the function LIKELIHOOD(s, o) by checking whether the observation matches one of the outward edges of the current state node – the likelihood returns a high probability if such a match exists, and a low probability otherwise.”; Pg. 296 2nd Col – “When a policy A executes an abstract action pointing to policy B, the activation value of policy B is increased and the one of policy A proportionally decreased. This remains so until policy B terminates, at which point the activation is then transferred back to policy A.”) [based on the information from the conversation logs and adding user input and external context information to an edge attributes set]; 
analyzing an unrecognized user input (LISON Pg. 300 2nd Col – “4: Human: Could you tell me color of the first object? [trigger POMDP] … 9: Human: Now, could you tell me the color of the second object? [trigger POMDP] ..”; Pg. 300 2nd Col – “5: Robot: Sorry, could you repeat? … 10: Robot: Do you mean the second object?”; Pg. 300 1st Col – “Transcript A.1 provides a full example of interaction as generated by the user simulator. Human utterances can contain variable noise levels, which makes it necessary to use clarification requests when the user intention is unclear (lines 5 and 10).”); Pg. 300 2nd Col – “At line 5, the new user intention is mapped to the abstract action, and thus to the creation of a second process based the POMDP policy. … The top process is then partially reactivated, and interprets the utterance at line 9 as a new user intention, leading to the creation of a new POMDP process. This process handles the interaction until the line 14, where the control is transferred back to the finite-state controller.”) and predicting a next action based on dialog nodes in the dialog graph (LISON Pg. 300 2nd Col – “At line 5, the new user intention is mapped to the abstract action, and thus to the creation of a second process based the POMDP policy. This second process becomes highly activated due its function ACTIVATION(s). Given the constraint holding between the activation values of two process, the high activation of the bottom process leads to a proportional reduction of the activation value of the top process.”; Pg. 297 1st Col – “Within GET-OPTIMAL-ACTION, the state of the process is updated given the observation, the next action a* is selected using π (s) and the state is updated again given this selection.”) and historical paths (LISON Pg. 300 1st Col Fig. 4 – “User .. Robot … User … Robot/User .. User .. Robot”; Pg. 300 2nd Col – “Transcript A … “; Pg. 296 2nd Col – “With such abstract actions, the system designer can define a hierarchical structure of policies as illustrated in Figure 1. When a policy A executes an abstract action pointing to policy B, the activation value of policy B is increased and the one of policy A proportionally decreased. This remains so until policy B terminates, at which point the activation is then transferred back to policy A.”; In other words, the transition from policy A to policy B and its weight (i.e., activation value) are depending on the previous interactions (i.e., policy A)); and 
generating a guiding conversation response based on the predicted next action (LISON Pg. 300 1st Col – “Human utterances can contain variable noise levels, which makes it necessary to use clarification requests when the user intention is unclear (lines 5 and 10).”; Pg. 300 2nd Col – “5: ROBOT: Sorry, could you repeat? … 10: ROBOT: Do you mean the second object?”).
LISON does not explicitly teach the [square-bracketed] limitations.

ALEKSIC discloses the [square-bracketed] limitations. ALEKSIC discloses a method/system for determining dialog states for language models comprising:
determining weights for edges in the dialog graph (ALEKSIC Fig. 3; Par 56 – “FIG. 3 depicts a conceptual representation of an example dialog state-flow model. The dialog state-flow model is represented as a graph 300 that includes a plurality of nodes 302 a-g and a plurality of edges 304 a-l that connect different ones of the nodes 302 a-g.”; Par 57 – “In some implementations, the dialog state-flow model may assign probabilities to the transitions among each pair of dialog states represented in the model. For example, the model indicates that there is an equal probability of either the second or third dialog states 302 a, 302 b following the first dialog state 302 a.”) [based on the information from the conversation logs (ALEKSIC Par 51 – “The process 200 is similar to the process 100 of FIG. 1, but in the process 200 dialog state history data is used at least in part to determine a dialog state that corresponds to the voice input 210. Generally, dialog state history data identifies one or more dialog states that have previously occurred in a dialog session of a given user.”) and adding user input (ALEKSIC Fig. 4 – “Select N-grams from groups of transcriptions and correlate with dialog states. 414”; Par 75 – “In some implementations, the set of n-grams assigned to a given dialog state can be selected from among all the n-grams that occur in the transcriptions that comprise the group corresponding to the given dialog state. In some implementations, a count of a number of times that each n-gram occurs in the group of transcriptions can be determined, and the most frequently occurring n-grams may be selected based on the counts (e.g., n-grams having counts that satisfy a threshold count may be selected and/or a predetermined number of n-grams having the highest counts may be selected).”) and external context information (ALEKSCI Par 38 – “The context data in the request 112 may generally include any data other than the audio data for the voice input 110 which the speech recognizer 102 may use to determine a transcription. Some types of context data may indicate a condition or state of the user device 108 at or near a time that the voice input 108 was detected by the device 108. As described further below, examples of context data include user account information, anonymized user profile information (e.g., gender, age, browsing history data, data indicating previous queries submitted on the device 108), location information, and a screen signature (i.e., data that indicates content displayed by the device 108 at or near a time when the voice input 110 was detected by the device 108). In some implementations, the application identifier, dialog identifier, and dialog state identifier may be considered as special types of context data, but are discussed separately here by way of example.”; Fig. 4 – “Assign context data to dialog states 418”; Par 76 – “In some implementations, where the groups of transcriptions have been created based at least in part on context data associated with the transcriptions, at stage 416 the computing system may assign, to each of the dialog states determined at stages 410 and 412, a respective set of context data that may be used by a speech recognizer to associate a given voice input or transcription request with the respective dialog state. The set of context data assigned to a given dialog state may be analogized to a fingerprint that uniquely identifies the dialog state. Thus, when a speech recognizer receives a voice input transcription request that includes context data, the context data from the request may be compared to the respective sets of context data assigned to each of the dialog states.”) to an edge attributes set] (ALEKSIC Par 59 –“ In some implementations, the dialog state probability scores may further be based on context data associated with the request 212. …In some implementations, the final probability score assigned to each of the dialog states (shown, for example, in the far-right column of table 220) can be based on a weighted combination of the context similarity score and a sequence score. The sequence score may be derived from the probabilities in a dialog state-flow model and may indicate the probability of a dialog state given one or more preceding dialog states.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LISON to include external context information, as taught by ALEKSIC.
One of ordinary skill would have been motivated to include external context information, in order to accurately interpret the interaction between a user and a system (ALEKSIC Par 36).


REGARDING CLAIM 5, LISON in view of ALEKSIC discloses the method of claim 1, wherein the guiding conversation response is based on insertion of a temporary dialog node in the dialog graph (LISON Fig. 3 – “Bottom policy (POMDP)”; Pg. 300 2nd Col – “At line 5, the new user intention is mapped to the abstract action, and thus to the creation of a second process based the POMDP policy. … The top process is then partially reactivated, and interprets the utterance at line 9 as a new user intention, leading to the creation of a new POMDP process. This process handles the interaction until the line 14, where the control is transferred back to the finite-state controller.”; Pg. 297 2nd Col – “Algorithm 2 … if a* is an abstract action then … Add q to set of current processes P …”; Pg. 298 2nd Col – “Closest to our approach is the PolCA+ algorithm for hierarchical POMDPs presented in (Pineau, 2004), but unlike our approach, her method does not support temporally extended actions, as the top-down trace is repeated after each time step.”; In other words, the approach of LISON temporally extend actions by adding a new node (e.g., policy).).


REGARDING CLAIM 6, LISON in view of ALEKSIC discloses the method of claim 5.
ALEKSIC discloses a method/system for determining dialog states for language models, wherein determining weights for the edges (ALEKSIC Fig. 3; Par 56 – “FIG. 3 depicts a conceptual representation of an example dialog state-flow model. The dialog state-flow model is represented as a graph 300 that includes a plurality of nodes 302 a-g and a plurality of edges 304 a-l that connect different ones of the nodes 302 a-g.”; Par 57 – “In some implementations, the dialog state-flow model may assign probabilities to the transitions among each pair of dialog states represented in the model. For example, the model indicates that there is an equal probability of either the second or third dialog states 302 a, 302 b following the first dialog state 302 a.”) comprises: 
analyzing the conversation logs (ALEKSIC Par 51 – “The process 200 is similar to the process 100 of FIG. 1, but in the process 200 dialog state history data is used at least in part to determine a dialog state that corresponds to the voice input 210. Generally, dialog state history data identifies one or more dialog states that have previously occurred in a dialog session of a given user.”); 
calculating transition probabilities among dialog nodes of the dialog graph (ALEKSIC Fig. 3; Par 56 – “FIG. 3 depicts a conceptual representation of an example dialog state-flow model. The dialog state-flow model is represented as a graph 300 that includes a plurality of nodes 302 a-g and a plurality of edges 304 a-l that connect different ones of the nodes 302 a-g.”; Par 57 – “In some implementations, the dialog state-flow model may assign probabilities to the transitions among each pair of dialog states represented in the model. For example, the model indicates that there is an equal probability of either the second or third dialog states 302 a, 302 b following the first dialog state 302 a.”); and 
weighting the edges based on the transition probabilities (ALEKSIC Par 57 – “In some implementations, the dialog state-flow model may assign probabilities to the transitions among each pair of dialog states represented in the model. For example, the model indicates that there is an equal probability of either the second or third dialog states 302 a, 302 b following the first dialog state 302 a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LISON to include conversation logs, as taught by ALEKSIC.
One of ordinary skill would have been motivated to include conversation logs, in order to accurately interpret the interaction between a user and a system (ALEKSIC Par 36).


REGARDING CLAIM 7, LISON in view of ALEKSIC discloses the method of claim 2, wherein predicting the next action comprises determining whether a match exists for a particular dialog node in the dialog graph (LISON Pg. 296 1st Col – “These functions are implemented using heuristics which depend on the encoding of the policy. For a finite-state controller, we realise the function LIKELIHOOD(s, o) by checking whether the observation matches one of the outward edges of the current state node – the likelihood returns a high probability if such a match exists, and a low probability otherwise.”).


REGARDING CLAIM 8, LISON in view of ALEKSIC discloses the method of claim 2.
LISON further discloses wherein predicting the next action (LISON Pg. 300 2nd Col – “At line 5, the new user intention is mapped to the abstract action, and thus to the creation of a second process based the POMDP policy. This second process becomes highly activated due its function ACTIVATION(s). Given the constraint holding between the activation values of two process, the high activation of the bottom process leads to a proportional reduction of the activation value of the top process.”; Pg. 297 1st Col – “Within GET-OPTIMAL-ACTION, the state of the process is updated given the observation, the next action a* is selected using π (s) and the state is updated again given this selection.”) further comprises: analyzing individual context information (LISON Pg. 300 1st Col – “Contextual knowledge can also influence how the dialogue unfolds – here, the robot knows that the first object is blue but is uncertain about the second object. Such contextual knowledge is expressed in terms of hidden variables in the POMDP model.”; Pg. 204 2nd Col – “In this paper, we present ongoing work on a new approach to dialogue management which seeks to address these issues by leveraging prior knowledge about the interaction structure to break up the full domain into a set of smaller, more predictable subdomains.”)  [comprising: time, historical web page or mobile page visiting information, and location].
LISON does not explicitly teach the [square-bracketed] limitations. 

ALEKSIC discloses the [square-bracketed] limitations. ALEKSIC discloses a method/system for determining dialog states for language models, wherein predicting the next action (ALEKSIC Par 43 – “In some implementations, the speech recognizer 102 may select the dialog state by using a classifier that outputs a predicted dialog state based on multiple signals including multiple types of context data. The classifier may be rule based or may be trained by machine-learning processes (e.g., a neural network).”) further comprises: 
analyzing individual context information comprising: time, historical web page or mobile page visiting information, and location (ALEKSCI Par 38 – “The context data in the request 112 may generally include any data other than the audio data for the voice input 110 which the speech recognizer 102 may use to determine a transcription. Some types of context data may indicate a condition or state of the user device 108 at or near a time that the voice input 108 was detected by the device 108. As described further below, examples of context data include user account information, anonymized user profile information (e.g., gender, age, browsing history data, data indicating previous queries submitted on the device 108), location information, and a screen signature (i.e., data that indicates content displayed by the device 108 at or near a time when the voice input 110 was detected by the device 108). In some implementations, the application identifier, dialog identifier, and dialog state identifier may be considered as special types of context data, but are discussed separately here by way of example.”; Par 68 – “Groups may be also be formed based on other types of matching or similar context data, such as location data, user profile data, user demographic data, dialog hints, or indications of one or more applications running on a device when the spoken input was detected, for example. In some implementations, transcriptions may be grouped based on similarities among multiple types of context associated with the voice inputs from which the transcriptions were derived. For example, groups of transcriptions may be formed among transcriptions of voice inputs having similarities in both screen signatures and periods of time in which the voice inputs were detected at a user device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LISON to include the individual context information, as taught by ALEKSIC.
One of ordinary skill would have been motivated to include the individual context information, in order to accurately interpret the interaction between a user and a system (ALEKSIC Par 36).


REGARDING CLAIM 9, LISON in view of ALEKSIC discloses the method of claim 8, wherein the individual context information is used for determining potential intents (LISON Pg. 300 Section A.1 – “Contextual knowledge can also influence how the dialogue unfolds – here, the robot knows that the first object is blue but is uncertain about the second object. Such contextual knowledge is expressed in terms of hidden variables in the POMDP model. … This process is fully activated. At line 5, the new user intention is mapped to the abstract action, and thus to the creation of a second process based the POMDP policy. This second process becomes highly activated due its function ACTIVATION(s). Given the constraint holding between the activation values of two process, the high activation of the bottom process leads to a proportional reduction of the activation value of the top process.”) and for predicting the corresponding action (LISON Pg. 300 2nd Col – “At line 5, the new user intention is mapped to the abstract action, and thus to the creation of a second process based the POMDP policy. This second process becomes highly activated due its function ACTIVATION(s). Given the constraint holding between the activation values of two process, the high activation of the bottom process leads to a proportional reduction of the activation value of the top process.”; Pg. 297 1st Col – “Within GET-OPTIMAL-ACTION, the state of the process is updated given the observation, the next action a* is selected using π (s) and the state is updated again given this selection.”).


REGARDING CLAIM 10, LISON in view of ALEKSIC discloses a computer program product for predicting a next action in a conversation system, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: perform the steps of Claim 1; thus, it is rejected under the same rationale.

CLAIM 14 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

CLAIM 15 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

CLAIM 16 is similar to the method of Claim 7; thus, it is rejected under the same rationale.

CLAIM 17 is similar to the method of Claim 8; thus, it is rejected under the same rationale.

CLAIM 18 is similar to the method of Claim 9; thus, it is rejected under the same rationale.

REGARDING CLAIM 19, LISON in view of ALEKSIC discloses an apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to:  perform the steps of Claim 1; thus, it is rejected under the same rationale.

REGARDING CLAIM 21, LISON in view of ALEKSIC discloses the apparatus of claim 18, wherein: 
the guiding conversation response is based on insertion of a temporary dialog node in the dialog graph (LISON Fig. 3 – “Bottom policy (POMDP)”; Pg. 300 2nd Col – “At line 5, the new user intention is mapped to the abstract action, and thus to the creation of a second process based the POMDP policy. … The top process is then partially reactivated, and interprets the utterance at line 9 as a new user intention, leading to the creation of a new POMDP process. This process handles the interaction until the line 14, where the control is transferred back to the finite-state controller.”; Pg. 297 2nd Col – “Algorithm 2 … if a* is an abstract action then … Add q to set of current processes P …”; Pg. 298 2nd Col – “Closest to our approach is the PolCA+ algorithm for hierarchical POMDPs presented in (Pineau, 2004), but unlike our approach, her method does not support temporally extended actions, as the top-down trace is repeated after each time step.”; In other words, the approach of LISON temporally extend actions by adding a new node (e.g., policy).); 
determining weights for the edges (LISON Pg. 295 2nd Col – “Action update is formally defined as a function ACT-UPDATE : S × A -> S. Finite-state and information-state approaches typically have no explicit account of action update. In (PO)MDPs approaches, the action update function is computed with the transition function of the model.”; Pg. 296 1st Col – “To compute the activation values, we define the two following functions associated with each policy:1. LIKELIHOODi(s, o) : S × O -> [0, 1] computes the likelihood of the observation o if the policy i is active and currently in state s. It is therefore an estimate of the probability P(o|ɸi, s). 2. ACTIVATIONi(s) : S -> [0, 1] is used to determine the probability of policy i being active at
a given state s. In other words, it provides an estimate for the probability P(ɸi|s). … For a finite-state controller, we realise the function LIKELIHOOD(s, o) by checking whether the observation matches one of the outward edges of the current state node – the likelihood returns a high probability if such a match exists, and a low probability otherwise.”; Pg. 296 2nd Col – “When a policy A executes an abstract action pointing to policy B, the activation value of policy B is increased and the one of policy A proportionally decreased. This remains so until policy B terminates, at which point the activation is then transferred back to policy A.”) comprises: 
[analyzing the conversation logs]; 
calculating transition probabilities among dialog nodes of the dialog graph (LISON Pg. 295 2nd Col – “Action update is formally defined as a function ACT-UPDATE : S × A -> S. Finite-state and information-state approaches typically have no explicit account of action update. In (PO)MDPs approaches, the action update function is computed with the transition function of the model.”; Pg. 296 1st Col – “To compute the activation values, we define the two following functions associated with each policy:1. LIKELIHOODi(s, o) : S × O -> [0, 1] computes the likelihood of the observation o if the policy i is active and currently in state s. It is therefore an estimate of the probability P(o|ɸi, s). 2. ACTIVATIONi(s) : S -> [0, 1] is used to determine the probability of policy i being active at a given state s. In other words, it provides an estimate for the probability P(ɸi|s). … For a finite-state controller, we realise the function LIKELIHOOD(s, o) by checking whether the observation matches one of the outward edges of the current state node – the likelihood returns a high probability if such a match exists, and a low probability otherwise.”; Pg. 296 2nd Col – “When a policy A executes an abstract action pointing to policy B, the activation value of policy B is increased and the one of policy A proportionally decreased. This remains so until policy B terminates, at which point the activation is then transferred back to policy A.”); and 
weighting the edges based on the transition probabilities (LISON Pg. 295 2nd Col – “Action update is formally defined as a function ACT-UPDATE : S × A -> S. Finite-state and information-state approaches typically have no explicit account of action update. In (PO)MDPs approaches, the action update function is computed with the transition function of the model.”; Pg. 296 1st Col – “To compute the activation values, we define the two following functions associated with each policy:1. LIKELIHOODi(s, o) : S × O -> [0, 1] computes the likelihood of the observation o if the policy i is active and currently in state s. It is therefore an estimate of the probability P(o|ɸi, s). 2. ACTIVATIONi(s) : S -> [0, 1] is used to determine the probability of policy i being active at
a given state s. In other words, it provides an estimate for the probability P(ɸi|s). … For a finite-state controller, we realise the function LIKELIHOOD(s, o) by checking whether the observation matches one of the outward edges of the current state node – the likelihood returns a high probability if such a match exists, and a low probability otherwise.”; Pg. 296 2nd Col – “When a policy A executes an abstract action pointing to policy B, the activation value of policy B is increased and the one of policy A proportionally decreased. This remains so until policy B terminates, at which point the activation is then transferred back to policy A.”); 
predicting the next action comprises determining whether a match exists for a particular dialog node in the dialog graph (LISON Pg. 296 1st Col – “These functions are implemented using heuristics which depend on the encoding of the policy. For a finite-state controller, we realise the function LIKELIHOOD(s, o) by checking whether the observation matches one of the outward edges of the current state node – the likelihood returns a high probability if such a match exists, and a low probability otherwise.”); 
analyzing individual context information (LISON Pg. 300 1st Col – “Contextual knowledge can also influence how the dialogue unfolds – here, the robot knows that the first object is blue but is uncertain about the second object. Such contextual knowledge is expressed in terms of hidden variables in the POMDP model.”; Pg. 204 2nd Col – “In this paper, we present ongoing work on a new approach to dialogue management which seeks to address these issues by leveraging prior knowledge about the interaction structure to break up the full domain into a set of smaller, more predictable subdomains.”) [comprising: time, historical web page or mobile page visiting information, and location]; and
the individual context information is used for determining potential intents (LISON Pg. 300 Section A.1 – “Contextual knowledge can also influence how the dialogue unfolds – here, the robot knows that the first object is blue but is uncertain about the second object. Such contextual knowledge is expressed in terms of hidden variables in the POMDP model. … This process is fully activated. At line 5, the new user intention is mapped to the abstract action, and thus to the creation of a second process based the POMDP policy. This second process becomes highly activated due its function ACTIVATION(s). Given the constraint holding between the activation values of two process, the high activation of the bottom process leads to a proportional reduction of the activation value of the top process.”) and for predicting the corresponding action (LISON Pg. 300 2nd Col – “At line 5, the new user intention is mapped to the abstract action, and thus to the creation of a second process based the POMDP policy. This second process becomes highly activated due its function ACTIVATION(s). Given the constraint holding between the activation values of two process, the high activation of the bottom process leads to a proportional reduction of the activation value of the top process.”; Pg. 297 1st Col – “Within GET-OPTIMAL-ACTION, the state of the process is updated given the observation, the next action a* is selected using π (s) and the state is updated again given this selection.”).
LISON does not explicitly teach the [square-bracketed] limitations.

ALEKSIC discloses the [square-bracketed] limitations. ALEKSIC discloses a method/system for determining dialog states for language models,
determining weights for the edges (ALEKSIC Fig. 3; Par 56 – “FIG. 3 depicts a conceptual representation of an example dialog state-flow model. The dialog state-flow model is represented as a graph 300 that includes a plurality of nodes 302 a-g and a plurality of edges 304 a-l that connect different ones of the nodes 302 a-g.”; Par 57 – “In some implementations, the dialog state-flow model may assign probabilities to the transitions among each pair of dialog states represented in the model. For example, the model indicates that there is an equal probability of either the second or third dialog states 302 a, 302 b following the first dialog state 302 a.”) comprises: 
[analyzing the conversation logs] (ALEKSIC Par 51 – “The process 200 is similar to the process 100 of FIG. 1, but in the process 200 dialog state history data is used at least in part to determine a dialog state that corresponds to the voice input 210. Generally, dialog state history data identifies one or more dialog states that have previously occurred in a dialog session of a given user.”); 
calculating transition probabilities among dialog nodes of the dialog graph (ALEKSIC Fig. 3; Par 56 – “FIG. 3 depicts a conceptual representation of an example dialog state-flow model. The dialog state-flow model is represented as a graph 300 that includes a plurality of nodes 302 a-g and a plurality of edges 304 a-l that connect different ones of the nodes 302 a-g.”; Par 57 – “In some implementations, the dialog state-flow model may assign probabilities to the transitions among each pair of dialog states represented in the model. For example, the model indicates that there is an equal probability of either the second or third dialog states 302 a, 302 b following the first dialog state 302 a.”); and 
weighting the edges based on the transition probabilities (ALEKSIC Par 57 – “In some implementations, the dialog state-flow model may assign probabilities to the transitions among each pair of dialog states represented in the model. For example, the model indicates that there is an equal probability of either the second or third dialog states 302 a, 302 b following the first dialog state 302 a.”); 
analyzing individual context information [comprising: time, historical web page or mobile page visiting information, and location] (ALEKSCI Par 38 – “The context data in the request 112 may generally include any data other than the audio data for the voice input 110 which the speech recognizer 102 may use to determine a transcription. Some types of context data may indicate a condition or state of the user device 108 at or near a time that the voice input 108 was detected by the device 108. As described further below, examples of context data include user account information, anonymized user profile information (e.g., gender, age, browsing history data, data indicating previous queries submitted on the device 108), location information, and a screen signature (i.e., data that indicates content displayed by the device 108 at or near a time when the voice input 110 was detected by the device 108). In some implementations, the application identifier, dialog identifier, and dialog state identifier may be considered as special types of context data, but are discussed separately here by way of example.”; Par 68 – “Groups may be also be formed based on other types of matching or similar context data, such as location data, user profile data, user demographic data, dialog hints, or indications of one or more applications running on a device when the spoken input was detected, for example. In some implementations, transcriptions may be grouped based on similarities among multiple types of context associated with the voice inputs from which the transcriptions were derived. For example, groups of transcriptions may be formed among transcriptions of voice inputs having similarities in both screen signatures and periods of time in which the voice inputs were detected at a user device”); and
the individual context information is used for predicting the corresponding action (ALEKSIC Par 43 – “In some implementations, the speech recognizer 102 may select the dialog state by using a classifier that outputs a predicted dialog state based on multiple signals including multiple types of context data. The classifier may be rule based or may be trained by machine-learning processes (e.g., a neural network).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LISON to include the individual context information, as taught by ALEKSIC.
One of ordinary skill would have been motivated to include the individual context information and conversation logs, in order to accurately interpret the interaction between a user and a system (ALEKSIC Par 36).



Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LISON (Lison P. Multi-policy dialogue management. In Proceedings of the SIGDIAL 2011 Conference 2011 Jun (pp. 294-300).) in view of ALEKSIC (US 2017/0270929 A1), and further in view of SINHA (US 2014/0365226 A1).

REGARDING CLAIM 2, LISON in view of ALEKSIC discloses the method of claim 1, further comprising: 
improving the conversation design upon non-acceptance of the guiding conversation response (LISON Pg. 300 2nd Col – “5:ROBOT: Sorry, could you repeat? … 12:I don’t know”; Pg. 10 1st Col – “Human utterances can contain variable noise levels, which makes it necessary to use clarification requests when the user intention is unclear (lines 5 and 10). ”; Pg. 300 2nd Col – “The top process is then partially reactivated, and interprets the utterance at line 9 as a new user intention, leading to the creation of a new POMDP process. This process handles the interaction until the line 14, where the control is transferred back to the finite-state controller. The better performance of Algorithm 1 compared to strict hierarchical control is due to the lines 8−9. In the presence of noise, the transition to the second question might not be detected (if the confidence scores of the utterance is below a fixed threshold). In such case, the dialogue manager might stay “stuck” in the first POMDP process instead of interpreting the utterance as a new question.”; In other words, the proposed algorithm does not stay “stuck”) based on analyzing historical records (LISON Pg. 300 1st Col Fig. 4 – “User .. Robot … User … Robot/User .. User .. Robot”; Pg. 296 2nd Col – “With such abstract actions, the system designer can define a hierarchical structure of policies as illustrated in Figure 1. When a policy A executes an abstract action pointing to policy B, the activation value of policy B is increased and the one of policy A proportionally decreased. This remains so until policy B terminates, at which point the activation is then transferred back to policy A.”; Pg. 300 2nd Col – “The better performance of Algorithm 1 compared to strict hierarchical control is due to the lines 8−9. In the presence of noise, the transition to the second question might not be detected (if the confidence scores of the utterance is below a fixed threshold). In such case, the dialogue manager might stay “stuck” in the first POMDP process instead of interpreting the utterance as a new question.”; In other words, the transition from policy A to policy B and its weight (i.e., activation value) are depending on the previous interactions (i.e., policy A.. Lines 8-9).  Moreover, the robot’s interaction in Lines 10-14 of Transcript teaches that Robot is able to continue the interaction (Do you mean the second object?) based on the previous interactions from Lines 6 to 9.) [including exception records, issue records and prediction results].
LISON does note explicitly teach the [square-bracketed] limitations.

SINHA discloses the [square-bracketed] limitations. SINHA discloses a method/system for detecting errors in interactions with a voice-based digital assistant comprising:
improving the conversation design upon non-acceptance of guiding conversation response (SINHA Par 101 – “The error analysis repository 340 stores information to be analyzed to help improve the digital assistant system. In some implementations, information is stored in the error analysis repository 340 in response to a determination that an error or problem in the performing of an action has occurred. As discussed herein, there are various techniques for determining that an error or problem has occurred, any of which may be used (alone or in combination) to cause information to be stored in the error analysis repository 340.”) based on analyzing historical records (SINAH Par 104 – “In some implementations, the error analysis repository 340 includes user interaction information from a plurality of users of digital assistants. …) including [exception records (SINAH Par 104 – “In some implementations, the error analysis repository 340 includes user interaction information from a plurality of users of digital assistants. Accordingly, the error analysis repository 340 can be used to identify systemic errors and/or problems, as well as or in addition to errors and/or problems that are specific to individual users (e.g., because of accents or grammatical idiosyncrasies of a particular user).”), issue records (SINAH Par 102 – “The repository 340 stores information about user interactions with the digital assistant, such as a transcript of a user's inputs and the digital assistant's outputs, a record of actions taken by the digital assistant (e.g., a record of a call that the digital assistant initiated in response to a speech input, or any other action), a record of user interactions with a user device (e.g., button/touchscreen selections, accelerometer data, etc.), etc. In some implementations, such information is stored in the error analysis repository 340 only after it is determined that an error has likely occurred (e.g., because the user shouted at the device or selected an affordance indicating an error).”) and prediction results] (SINAH Par 102 – “The repository 340 stores information about user interactions with the digital assistant, such as a transcript of a user's inputs and the digital assistant's outputs, a record of actions taken by the digital assistant (e.g., a record of a call that the digital assistant initiated in response to a speech input, or any other action), a record of user interactions with a user device (e.g., button/touchscreen selections, accelerometer data, etc.), etc. In some implementations, such information is stored in the error analysis repository 340 only after it is determined that an error has likely occurred (e.g., because the user shouted at the device or selected an affordance indicating an error).”; Par 121 – “In some implementations, predefined words are selected based on a prediction (e.g., human or machine generated) as to what words or phrases users may say to the digital assistant when something goes wrong.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of LISON in view of ALEKSIC to include improving the conversation designed based on historical records, as taught by SINAH.
One of ordinary skill would have been motivated to include improving the conversation designed based on historical records, in order to determine exactly what error was or what part of an interaction or task performed by the digital assistant was perceived by the user to be in error (SINAH Par 5).

CLAIM 11 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655